IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


FIRST CORNERSTONE BANK                      : No. 898 MAL 2015
                                            :
                                            :
            v.                              : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
MICHAEL PORTNOY, D/B/A MID                  :
ATLANTIC JUDGMENT ENFORCEMENT               :
AND DANIEL DESTEFANO                        :
                                            :
                                            :
PETITION OF: MICHAEL PORTNOY,               :
D/B/A MID ATLANTIC JUDGMENT                 :
ENFORCEMENT                                 :


                                       ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.


     Justice Wecht did not participate in the consideration or decision of this matter